FILED
                             NOT FOR PUBLICATION                            NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HECTOR GUILLERMO MENDEZ-                         No. 09-70276
RODRIGUEZ,
                                                 Agency No. A095-196-475
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Hector Guillermo Mendez-Rodriguez, a native and citizen of Guatemala,

petitions pro se for review of an order of the Board of Immigration Appeals

(“BIA”) denying his motion to reopen removal proceedings to apply for asylum,

withholding of removal, and protection under the Convention Against Torture. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004),

and we deny the petition for review.

      The BIA did not abuse its discretion in denying Mendez-Rodriguez’ motion

to reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining that Mendez-Rodriguez failed to demonstrate

prima facie eligibility for relief. See INS v. Abudu, 485 U.S. 94, 104-05, (1988)

(the BIA may deny a motion to reopen for failure to establish a prima facie case for

the underlying relief sought); Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.

2004) (random criminal acts bore no nexus to a protected ground).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-70276